Citation Nr: 9906299	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-08 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision that denied 
the veteran's claim for nonservice-connected pension.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran contends that he is permanently unable to work as 
a result of his nonservice-connected disabilities, and seeks 
a permanent and total rating for pension purposes.  

Pension is payable to a veteran who has served for 90 days or 
more during a period of war and who is "...permanently and 
totally disabled from non-service connected disability not 
the result of the veteran's willful misconduct."  
38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 3.342 (1998).  
The veteran satisfies the requirement of service during a 
period of war.  38 C.F.R. § 3.2(f) (1998).  Therefore, the 
issue of entitlement to pension turns on whether he is found 
to be permanently and totally disabled. 

Total disability will be considered to exist where there is 
present an impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Permanence of total 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled veteran.  38 C.F.R. § 3.340 (1998).  Furthermore, 
where the evidence of record establishes that an applicant 
for pension, who is basically eligible, fails to meet the 
requirements based on the percentage standards of VA's 
Schedule for Rating Disabilities (Rating Schedule), but is 
found unemployable by reason of his disability or 
disabilities, age, occupational background, and other related 
factors, a permanent and total disability rating on an 
extraschedular basis may be approved.  38 C.F.R. 
§ 3.321(b)(2) (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has provided specific guidance on how a permanent and 
total disability rating for pension purposes should be 
adjudicated.  Talley v. Derwinski, 2 Vet.App. 282 (1992); 
Roberts v. Derwinski, 2 Vet.App. 387 (192); Abernathy v. 
Derwinski, 2 Vet.App. 391 (1992); and Brown v. Derwinski, 2 
Vet. App. 444 (1992).  See also VAOPGPREC 01-92-33 (December 
1992).

Among the instructions provided is a requirement that the 
Board review the assignment of percentage ratings for each 
disability identified.  In instances where percentage ratings 
for one or more of the veteran's disabilities has not been 
assigned by the RO, further development is required so that 
the Board can undertake the review process set out by the 
Court.  Additionally, even where the RO has identified a 
disability and assigned a rating, further development may be 
required in order to properly apply the rating criteria by 
which the disability is evaluated.

In the instant case, the RO has identified degenerative joint 
disease of the lumbosacral spine (rated 20 percent 
disabling), degenerative joint disease of the right hip 
(rated 10 percent disabling), dysthymic disorder (rated 10 
percent disabling) and chronic dermatitis (rated 0 percent 
disabling) as the veteran's disabilities.  However, at a 
hearing held at the RO before a member of the Board in 
October 1998, the veteran testified that he had a new 
disability affecting his left shoulder, arm and hand.  In 
this regard, he said that he experienced a two month history 
of a tingling feeling from his left shoulder down to his 
fingers.  It is also noted in Sick Call Clinic Notes from the 
SC Department of Corrections dated in December 1994 that the 
veteran had complaints of pain involving his left shoulder.  
He was assessed at that time as having myositis left 
shoulder.  In light of this evidence, and the requirement 
that all of the veteran's disabilities be considered for 
pension purposes, the veteran should be scheduled to undergo 
a VA examination for his upper left extremity.  See Brown v. 
Derwinski, 2 Vet.App. 444 (1992).  Such an examination must 
include any functional loss due to pain, as provided by 
38 C.F.R. §§ 4.40, 4.45 (1998).  In Deluca v. Brown, 8 Vet. 
App. 202 (1995), the Court established guidelines for the 
development of claims involving painful motion.  
Specifically, the Court directed that a medical examiner must 
be asked to express an opinion as to whether pain could 
significantly limit functional ability during a flare-up or 
after repeated use of an affected body part.  These 
guidelines must also be considered in relation to the 
veteran's nonservice-connected right hip disability and 
lumbosacral spine disability.  This is especially so in light 
of a December 1996 VA diagnosis of chronic right hip pain and 
a January 1997 VA diagnosis of low back pain. 

Also at the October 1998 hearing the veteran said that he had 
recently been treated by VA for his left arm problems.  These 
treatment records should be obtained.

In regard to rating the veteran's psychiatric disability, the 
record shows that the initial rating decision of October 1996 
included a rating assignment for depression based on the 
criteria found in 38 C.F.R. § 4.132, Diagnostic Code 9209 of 
VA's Rating Schedule.  However, the statement of the case in 
December 1996 does not reflect this criteria, but rather 
reflects the new criteria found in 38 C.F.R. § 4.130, 
Diagnostic Code 9433 for dysthymic disorder which became 
effective November 7, 1996.  The Court has held that, where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of the VA to do otherwise and the 
Secretary did so.  Karnas v Derwinski, 1 Vet. App. 308, 313 
(1991).  The veteran in this case is entitled to review of 
his psychiatric disability under both the old and new 
criteria for rating mental disorders.  Therefore, he must be 
provided with a supplemental statement of the case that 
reflects both the old and new criteria for rating mental 
disorders.

Development in this case should also include scheduling the 
veteran for a VA dermatology examination for his nonservice-
connected skin disability.

Lastly, the record contains a March 1997 letter from the 
Social Security Administration (SSA) informing the veteran 
that he was not entitled to receive disability benefits.  All 
records that pertain to the veteran's application for SSA 
benefits should be obtained and incorporated into the  claims 
file.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  
Similarly, the veteran indicated on an April 1997 VA Form 9 
that he had been seen by a "vocational agency".  All 
vocational records should also be obtained and incorporated 
into the claims file.  Id.

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him to provide the names and 
addresses of all healthcare providers who 
have treated him for his upper left 
extremity problems and for any recent 
(post October 1998) treatment for his 
nonservice-connected disabilities.  The 
veteran should also be asked to provide 
the name, address and date of service 
provided by the vocational agency as 
noted on the April 1997 VA Form 9.  All 
such records as identified by the veteran 
should be obtained and associated with 
the claims file.

2. The RO should obtain all records 
maintained by the Social Security 
Administration in regard to the veteran's 
application for disability benefits.

3.  The veteran should be scheduled for 
neurological, orthopedic, psychiatric and 
dermatological examinations to clarify 
the nature and severity of each of his 
nonservice-connected disabilities.  

a.  All indicated tests should be 
conducted, as deemed appropriate by 
the examiners.  The veteran's claims 
file, including all records obtained 
pursuant to this REMAND, must be 
reviewed by the examiners prior to 
the examinations.  The degree of 
severity of each nonservice-
connected disability, and the effect 
of each disability on the veteran's 
ability to follow a substantially 
gainful occupation should be 
discussed.  

b.  Both the new and old criteria 
for rating mental disorders under 
VA's rating schedule should be 
provided to the examiner prior to 
conducting the psychiatric 
examination.

c.  Special instructions regarding 
orthopedic examination:  Orthopedic 
examination(s) should be scheduled 
to ascertain the nature and severity 
of the lumbosacral spine, right hip 
and left arm disabilities.  Again, 
all indicated tests and studies 
should be performed.  The 
examiner(s) should comment on the 
degree of dysfunction resulting from 
pain in the lumbosacral spine, right 
hip and left upper extremity, as 
supported by adequate pathology and 
visible behavior of the veteran.  
Specifically, the examiner(s) should 
be asked to comment on whether pain 
could significantly limit the 
functional ability of the back, 
right hip and left upper extremity 
during flare-ups or when used 
repeatedly over a period of time.  
These determinations, if feasible, 
should be portrayed in terms of the 
degree of additional range of motion 
loss of the lumbosacral spine, right 
hip and left upper extremity due to 
pain on use or during flare-ups.  
The examiner(s) should also be asked 
to determine whether there is 
weakened movement, excess 
fatigability, or incoordination of 
the lumbosacral spine, right hip and 
left upper extremity.  The 
examiner(s) should also render 
opinions as to whether the 
lumbosacral spine pathology, right 
hip pathology or upper left 
extremity pathology affects the 
veteran's ability to follow a 
substantially gainful occupation.

4.  After the above has been completed, 
the RO should review the veteran's claims 
folder to ensure that all the foregoing 
instructions have been carried out and 
that no further development is required.  
If any development is incomplete, 
appropriate corrected action should be 
taken.

5.  The RO should review the veteran's 
claim seeking entitlement to a permanent 
and total rating for pension purposes.  
The RO should assignment disability 
ratings to all disabilities shown by the 
medical evidence.  A rating decision 
should be prepared which reflects all 
appropriate ratings, as determined by 
application of relevant diagnostic 
criteria.  If the decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case which includes a 
disability rating for each diagnosed 
disability, and recitation of additional 
applicable law and regulations, including 
both the old and new versions for rating 
mental disorders.  The supplemental 
statement of the case should also contain 
an explanation of the RO's latest 
considerations under the "average 
person" and "unemployability" 
standards to be applied in pension cases.

The veteran and his representative should be afforded the 
requisite 60 days within which to respond to the supplemental 
statement of the case.  38 C.F.R. § 20.302(c) (1998).  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The purpose of 
the REMAND is to further develop the record and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 9 -


